 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     JULIO ESTEVAN AVILA,              ) NO. EDCV 18-0060-AB (KS)
11                                     )
                     Petitioner,
12                                     )
             v.                        ) JUDGMENT
13                                     )
14   JAMES ROBERTSON, Acting Warden, )
                                       )
15                   Respondent.       )
16   _________________________________ )
17
18         Pursuant to the Court’s Order Accepting Findings and Recommendations of United
19   States Magistrate Judge,
20
21        IT IS ADJUDGED that this action is dismissed with prejudice.
22
23   DATED: 10/8/2018                            _____________________________________
24                                                         ANDRÉ BIROTTE JR.
                                                     UNITED STATES DISTRICT JUDGE
25
26
27
28
